Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Kimberly Letke appeals the district court’s order granting summary judgment to Wells Fargo Home Mortgage, on her state law claim. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Letke v. Wells Fargo Home Mortg., No. 1:12-cv-03799-RDB, 2015 WL 6163517 (D.Md. Oct. 19, 2015). We deny Letke’s motion to seal and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.